Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is responsive to the Amendment filed on 01/14/2022. As directed by the Amendment, claims 1, 5 and 10 have been amended; new claims 14-16 have been added. As such, claims 1-16 are pending in the instant application.

Claim Objections
Claims 1-5 are 8-16 are objected to because of the following informalities:
Regarding claim 1, line 8 should read “a second drive unitfacing the treatment target site” to clearly refer back the direction facing the treatment target site that previously recited in line 3 of claim 1. 
Claims 2-5 and 8-16 are rejected based on the claim dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, limitation “at least two or more joints” in line 7 and “the joints comprises a biasing member that biases the treatment unit” in line 12 render claim indefinite.  It is unclear scope of the claimed “joints” and what the “joints” actually encompass of for the following reasons: 
Figures 6-8 shown the inner treatment unit 62b, the outer treatment unit 62a and the treatment plate 62c as part of the joints as they are being labeled “62b(62)”, “62a(26)” and “62c(62)” respectively. Although, 62d and 62e would normally be understood as subparts of element 62 but the inner oscillating shaft 62e and the outer oscillating shaft 62d are not being disclosed as part of the joint 62 both in the specification and the Drawings. For instance, paragraphs [0044] disclosed “The outer treatment unit 62a is attached to the treatment plate 62c via an outer oscillating shaft 62d so as to freely oscillate” and paragraph [0045] disclosed “The inner treatment unit 62b is attached to the outer treatment unit 62a via an inner oscillating shaft 62e so as to freely oscillate” both of these instances do not disclosed that inner oscillating shaft 62e and the outer oscillating shaft 62d are part the joints 62; Figures 6 to 8 shown/are labeled the inner oscillating shaft as “62e” and  the outer oscillating shaft as “62d” rather than “62e(62) and 62d(62)” respectively. Therefore, it is unclear if the inner oscillating shaft 62e and the outer oscillating shaft 62d are also parts of the joints.
It is unclear what is intended by the limitation “joints” where it appears to include the inner treatment unit 62b, outer treatment unit 62a and the treatment plate 62c and the biasing member 63? A “joint” is understood as the plain meaning of “a place where two things or parts are joined” as defined by Merriam-Webster at https://www.merriam-webster.com/dictionary/joint . When one of ordinary skill in the art or layperson view the disclosure of Figures 6-8, it would appear that the locations of the inner oscillating shaft 62e and 62d are where the joints should be at. However, as discussed above, the original disclosure appears to suggest the inner treatment unit 62b, outer treatment unit 62a and the treatment plate 62c and the biasing member 63 rather than the inner oscillating shaft 62e and the outer oscillating shaft 62d are parts of the joints. Moreover, it is unclear how the inner treatment unit 62b, outer treatment unit 62a and the treatment plate 62c which are appear to be rigid and unbendable members but are being disclosed as parts of the joints. In additional, as shown in Figures 6-8, the biasing member 63 are located far away from the inner oscillate shaft 62e and outer oscillate shaft 62d, so it is unclear how the biasing members 63 would be a part of the joint if the apparent joints are at the inner oscillating shaft 62e and outer oscillating shaft 62d.
Limitation “a biasing member that biases the treatment unit in a direction away from the treatment target site” also renders claim indefinite because “the treatment unit” comprises the treatment plate 62c, the outer treatment unit 62a and the inner treatment unit 62b (see claim 1, lines 12-13; Figures 6-8: “62c(62)”, “62b(62)” and 62a(62); paragraph [0042]). However, from Figures 6-8, it is unclear how biasing member 63 biases the treatment unit which includes the treatment plate 62c as well.  
Claim 7 is rejected based on the claim dependence.
Regarding claim 15, limitation “wherein the outer treatment unit is attached to the treatment plate via an outer oscillating shaft so that the outer treatment unit is oscillatable about the outer oscillating shaft” renders claim indefinite. It is unclear if the claimed limitations require the oscillating shaft to provide a pivot movement as a straight shaft would provide or if the claim limitations require the oscillating shaft itself oscillating in a certain path such as diagonal. The current claim language, “so that the outer treatment unit is oscillatable about the outer oscillating shaft” is being understood as the direct result of the attachment of the outer treatment unit and the treatment plate via an outer oscillating shaft, the outer oscillating shaft makes the outer treatment unit oscillating about the outer oscillating shaft. However, based on Figures 7-8 of the Drawings, the outer oscillating shaft 62d appears to be simply a straight shaft and there are no descriptions disclosure in the specification of the outer oscillating shaft 62 itself oscillating but rather the oscillating movement is generated by the first drive unit 51 that oscillates the treatment plate 62c (Applicant’s paragraph [0038]-[0041]). For examination purposes, the outer oscillating shaft is being interpreted as a straight shaft that allow member(s) attached to it to pivot in and out. 
Regarding claim 16, limitation “wherein the inner treatment unit is attached to the outer treatment unit via an inner oscillating shaft so that the inner treatment unit is oscillatable about the inner oscillating shaft” renders claim indefinite for the same reason as addressed in the claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-5 and 9- 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada et al. (U.S. Publication 2007/0016119 hereinafter Inada).
Regarding claim 1, Inada discloses a massage machine comprising: a massage unit (Fig. 32, [0252]: massaging portions 132) configured to treat a treatment target person (Fig. 32, [0255]: lower thigh of a user); a first drive unit (Fig. 33, [0221]: drive circuit 149 and directed-acting type actuator 143) that drives the massage unit at least in a direction facing a treatment target site ([0221]: control the tilting angle of the leg rest- as the leg rest is tilt upward, it is in the direction facing the lower thigh of the user) of the treatment target person; and a control unit (Fig. 33, [0256]: control circuit 146) that controls driving of at least the first drive unit ([0256]),wherein the massage unit comprises: a treatment unit (Fig. 32, [0252]: one of the massaging portions 132) , and a second drive unit (Fig. 33, [0256]): drive circuit 170, air supply and exhaust device 171 and rear air cells 135) that drives the treatment unit ([0256]: drive one of the treatment unit/massaging portion 132 by controlling the inflow and outflow of the rear air cells 135) in the direction facing the treatment target site (refer to claim objection section above; [0253]: as the rear air cell 135 is inflating, it will drive the treatment unit toward the lower thigh of the user); wherein the treatment unit (Fig. 33. [0252]: massaging portion 132) comprises an inner treatment unit (Fig. 32, [0253]: intermediate air cells 164), an outer treatment unit (Fig. 33, [0253]: front air cells 137) and a treatment plate (Fig. 32, [0259]: receiver plate 136), the inner treatment unit (Fig. 33: intermediate air cells 164) is configured to face the treatment site (Figure 32 shown this configuration), the outer treatment unit (Fig. 33: front air cells 137) is provided between the inner treatment unit (Fig. 33: intermediate air cells 164) and the treatment plate (Fig. 33: receiver plate 136); and wherein the first drive unit (Fig. 33: direct-acting type actuator 143) is configured to transmit a movement (similar to Figs. 20 and 29, ([0221]: the direct-acting type actuator 143 control the tilting angle of the leg rest-as the leg rest is tilted upward, it is in the direction facing the lower thigh of the user) of the first drive unit to the treatment plate (Figs 32, 20, [0252]: since the treatment plate 136 is mounted to the support portion 165, when the first drive unit/direct-acting type actuator 143 drives the leg rest and the support portion 165, the upward movement also move the treatment plate 136).
Regarding claim 2, Inada discloses the massage machine according to Claim 1, wherein a pair of the right and left massage units (Fig. 32, [0252]: the left and right massaging portions 132) is disposed so as to pinch the treatment target site (Figure 33 shown this configuration).
Regarding claim 3, Inada discloses the massage machine according to Claim 1, wherein the first drive unit (Figs. 20, 30 and 33, [0221]: as the direct-acting actuator 143) is capable of driving the massage unit in a direction extending along the treatment target site (Figs. 20, 30 and 33, [0221]: as the direct-acting actuator 143 moves the leg rest forward and upward, the massage unit is being driven in the direction extending along the lower thigh of the user).
Regarding claim 4, Inada discloses the massage machine according to Claim 1, wherein the first drive unit comprising: a motor, a drive shaft that transmits a rotational movement of the motor, and a conversion member that converts the rotational movement of the drive shaft into an oscillating movement of the treatment unit.
Regarding claim 5, Inada discloses the massage machine according to Claim 1, wherein the second drive unit (Figs. 32 and 33, [0256]-[0257]: drive circuit 170, air supply and exhaust device 171 and rear air cells 135) comprises a second outer drive unit (Fig. 33, [0256]: rear air cells 135 and the air hoses 139 that drive the treatment plate/receiver plat 136 and the front air cells 137) that drives the outer treatment unit (Figs. 30 and 33: front air cells 137), and a second inner drive unit (Figs. 30 and 33, [0256]: the air hoses 139 for supplying air for the intermediate air cells 164) that drives the inner treatment unit (Figs. 30 and 33, [0257]: operation of the inflow an outflow of intermediate air cells 164).
Regarding claim 9, Inada discloses the massage machine according to Claim 1, wherein the second drive unit (Fig. 33, [0256]): drive circuit 170, air supply and exhaust device 171 and rear air cells 135) is an air cell (Fig. 33, [0253]: rear air cells 135 is an air cell).
Regarding claim 10, Inada discloses the massage machine according to Claim 5, wherein the second outer drive unit is an air cell (Figs. 32 and 33, [0253]: rear air cell 135 is an air cell).
Regarding claim 11, Inada discloses the massage machine according to Claim 8, wherein the control unit (Fig. 33: control circuit 146) further controls each driving ([0256]) of the second outer drive unit (Figs. 32 and 33: rear air cells 135) and the second inner drive unit (Figs. 32 and 33: air hoses 139 that supply the intermediate air cell 164), and wherein the first drive unit (Fig. 33: direct-acting type actuator 143) is driven ([0221]: the user is capable of controlling and initiating the tilting angle of the leg rest freely using the controller/operation portion 147) in a state where the second outer drive unit is driven ([0223]: rear air cells 135).
Regarding claim 12, Inada discloses the massage machine according to Claim 8, wherein the control unit changes drive timings of the first drive unit (Fig. 33: the drive timing of the direct-acting type actuator 143) , the second outer drive unit (Fig. 33: the timing of driving the rear air cells 135), and the second inner drive unit (Fig. 33: the drive timing of air hoses 109 that inflates/deflates the intermediate air cells 164) to be different from each other ([0256]: the rear air cells 135, the intermediate air cells 164 can be independently controlled; and [0221]: since the user can change the tilting angle freely, the timing can be different from the driving timing of the rear air cells 135 and intermediate air cells 164).
Regarding claim 14, Inada discloses the massage machine according to Claim 1, wherein the outer treatment unit (Fig. 32: front air cell 137) is attached to (Fig. 33: indirectly attached via the support portion 165 and the receiver plate 136) the inner treatment unit (Fig. 32: intermediate air cell 164) and the inner treatment unit (Fig. 32: intermediate air cell 164) is attached to (Fig. 32, [0215], [0252]: indirectly attached via the support portion 165 and hinges 140) the treatment plate (Fig. 32: receiver plate 136).

Claims  1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada.
Regarding claim 1, Inada discloses a massage machine comprising: a massage unit (Fig. 4, [015]: massaging portions 8 on the left) configured to treat a treatment target person (Fig. 4, [0180]: lower thigh 22 of a user); a first drive unit (Fig. 4, [0165]: lower air cell 14) that drives the massage unit at least in a direction facing a treatment target site ([0165], Figure 4 shown as the lower air cell 14 is expanding, it drives the massaging portion 8 toward the user) of the treatment target person; and a control unit ([0163]: air inflow and outflow device [0165]: expansion of the air cells can be independently controlled- there must be controller to control the inflow and outflow device which could be similar to the control circuit 146 as disclosed in [0256] and Figure 33) that controls driving of at least the first drive unit ([0163], [0165], [0256]: the air hose similar to air hoses 139 in Fig. 33 to control to expand and contract the lower air cell 14) wherein the massage unit comprises: a treatment unit (Fig. 4, [0165]: intermediate air cell 23, massaging plate 10 and receiver plate 13), and a second drive unit ([0163]: air hoses similar to air hose 139 that in Figure 33 and [0256] to expand and contract the intermediate air cell 23) that drives the treatment unit ([0163], [0165]: intermediate air cell 23, massaging plate 10 and receiver plate 13) in the direction facing the treatment target site (refer to claim objection section above; Fig.4, [165]: as the intermediate air cell 23 is being inflate, it will drive the treatment unit toward the lower thigh of the user); wherein the treatment unit (Fig. 4, [0165]: intermediate air cell 23, massaging plate 10 and receiver plate 13) comprises an inner treatment unit (Fig. 4, [0177]: intermediate air cell 23), an outer treatment unit (Fig. 4, [177]: massaging plate 10) and a treatment plate (Fig. 4, 0180]: receiver plate 13), the inner treatment unit (Fig. 4: intermediate air cell 23) is configured to face the treatment site (Figure 4 shown this configuration), the outer treatment unit (Fig. 4, [177]: massaging plate 10) is provided between (Figure 4 shown this configuration) the inner treatment unit (Fig. 4: intermediate air cell 23) and the treatment plate (Fig. 4, [0180]: receiver plate 13); and wherein the first drive unit ([0163], [0165], [0256]: the air hose similar to air hoses 139 in Fig. 33 to control to expand and contract the lower air cell 14) is configured to transmit a movement of the first drive unit to the treatment plate (Fig.4, [0165]: as the lower air cell 14 is expanded, it drives the treatment unit toward the receiver plate 13).
Regarding claim 14, Inada discloses the massage machine according to Claim 1, wherein the outer treatment unit (Fig. 4, [0177]: massaging plate 10) is attached to the inner treatment unit (Fig. 4, [0177]: intermediate air cell 23) and the inner treatment unit (Fig. 4, [0177]: intermediate air cell 23) is attached to (Figure 4 show the intermediate air cell 23 is indirectly attached to the receiver plate 13 via the base 16 and the hinge 20) the treatment plate (Fig. 4, [0164]: receiver plate 13).
Regarding claim 15, Inada discloses the massage machine according to Claim 14, wherein the outer treatment unit (Fig. 4, [0177]: massaging plate 10) is attached to the treatment plate (Fig. 4, [0177]: massaging plate 10) via an outer oscillating shaft (refer to 112(b) rejection above; [00175]: hinge 20 have shaft) so that the outer treatment unit (Fig. 4, [0177]: massaging plate 10) is oscillatable about the outer oscillating shaft (refer to 112(b) rejection above; [0163]: air cells are capable of repeated expansion and contraction by air inflow and outflow by the air inflow and outflow device-as the repeated expansion and contraction of the air cells 17 occurred, the massaging plate 10 is oscillating about the shaft at hinge 20,  wherein “oscillating” is being interpreted with the plain meaning of “to move repeatedly from one position to another” as defined by Cambridge Dictionary at https://dictionary.cambridge.org/us/dictionary/english/oscillating).

Claims  1 and 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada.
Regarding claim 1, Inada discloses a massage machine comprising: a massage unit (Fig. 4, [015]: massaging portions 8 on the left) configured to treat a treatment target person (Fig. 4, [0180]: lower thigh 22 of a user); a first drive unit (Fig. 4, [0165]: lower air cell 14) that drives the massage unit at least in a direction facing a treatment target site ([0165], Figure 4 shown as the lower air cell 14 is expanding, it drives the massaging portion 8 toward the user) of the treatment target person; and a control unit ([0163]: air inflow and outflow device [0165]: expansion of the air cells can be independently controlled- there must be controller to control the inflow and outflow device which could be similar to the control circuit 146 as disclosed in [0256] and Figure 33) that controls driving of at least the first drive unit ([0163], [0165], [0256]: the air hose similar to air hoses 139 in Fig. 33 to control to expand and contract the lower air cell 14) wherein the massage unit comprises: a treatment unit (Fig. 4, [0165]: massaging plate 10, air cell 17 and receiver plate 13), and a second drive unit ([0163]: air hoses similar to air hose 139 that in Figure 33 and [0256] to expand and contract the air cell 17) that drives the treatment unit ([0163], [0165]: massaging plate 10, air cell 17 and receiver plate 13) in the direction facing the treatment target site (refer to claim objection section above; Fig.4, [165]: as the air cell 17 is being inflated, it will drive the treatment unit toward the lower thigh of the user); wherein the treatment unit (Fig. 4, [0165]: massaging plate 10, air cell 17 and receiver plate 13) comprises an inner treatment unit (Fig. 4, [0177]: massaging plate 10), an outer treatment unit (Fig. 4, [177]: air cell 17) and a treatment plate (Fig. 4, 0180]: receiver plate 13), the inner treatment unit (Fig. 4: massaging plate 10) is configured to face the treatment site (Figure 4 shown this configuration), the outer treatment unit (Fig. 4, [177]: air cell 17) is provided between (Figure 4 shown this configuration) the inner treatment unit (Fig. 4: massaging plate 10) and the treatment plate (Fig. 4, [0180]: receiver plate 13); and wherein the first drive unit ([0163], [0165], [0256]: the air hose similar to air hoses 139 in Fig. 33 to control to expand and contract the lower air cell 14) is configured to transmit a movement of the first drive unit to the treatment plate (Fig.4, [0165]: as the lower air cell 14 is expanded, it drives the treatment unit toward the receiver plate 13).
Regarding claim 14, Inada discloses the massage machine according to Claim 1, wherein the outer treatment unit (Fig. 4: air cell 17) is attached to (Figure 4 shown the air cell 17 attached to the massing plate via the higher hinge 20) the inner treatment unit (Fig. 4: massaging plate 10) and the inner treatment unit (Fig. 4: massaging plate 10) is attached to (Figure 4 shown the air cell 17 attached to the massing plate via the lower hinge 20) the treatment plate (Fig. 4: receiver plate 13).
 Regarding claim 16, Inada discloses the massage machine according to Claim 14, wherein the inner treatment unit (Fig. 4: massaging plate 10) is attached to the outer treatment unit (Fig. 4: air cell 17) via an inner oscillating shaft (refer to 112(b) rejection above; [00175]: hinge 20 have shaft) so that the inner treatment unit is oscillatable about the inner oscillating shaft (refer to 112(b) rejection above; [0163]: air cells are capable of repeated expansion and contraction by air inflow and outflow by the air inflow and outflow device-as the repeated expansion and contraction of the air cells 17 occurred, the massaging plate 10 is oscillating about the shaft at hinge 20,  wherein “oscillating” is being interpreted with the plain meaning of “to move repeatedly from one position to another” as defined by Cambridge Dictionary at https://dictionary.cambridge.org/us/dictionary/english/oscillating).

Claims  1, 5, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamitsu et al (U.S. Publication 2010/0137758 hereinafter Nagamitsu).
Regarding claim 1, Nagamitsu discloses a massage machine (Fig. 1, [0044]: massage apparatus 1) comprising: a massage unit (Fig.1, [0046]: left massager 1b which includes the massage plate 12) configured to treat a treatment target person ([0043]: massaging apparatus 1 serves to primarily massage body parts of the user); a first drive unit (Fig. 3, [0045], [0047]: motor 5 and driving force transmission mechanism 13) that drives the massage unit in a direction facing a treatment target site (Fig. 1 and 7, [0047], [0083]: massaging plate 12 diagonally toward the user’s leg) of the treatment target person; and a control unit ([0044] and [0072]: controller 60 and operation device 63) that controls driving of the first drive unit ([0044] and [0072]: controller 60 and operation device 63), wherein the massage unit comprises: a treatment unit (Fig. 1, [0047]: plural of air bags 11 and massaging plates 10) , and a second drive unit (Fig. 8, [0072]: air supply and exhaust device 62) that drives the treatment unit in the direction facing the treatment target site ([0075]: as the air bags are inflated by the air supply and exhaust device 62, the treatment unit are expanding and move toward the user’s legs), wherein the treatment unit comprises an inner treatment unit (air bags 11/ air bag unit 46), an outer treatment unit (Fig. 1, [0045]: massaging plates 10) and a treatment plate (Figs. 1 and 5: air bags 11/ air bag unit 45), the inner treatment unit (Fig. 1: air bags unit 46) is configured to face the treatment site (Figure 1 shown this configuration), the outer treatment unit (Fig. 1, [0045]: massaging plates 10) is provided between (Figure 1 shown this configuration) the inner treatment unit (Fig. 1: air bags 11/ air bag unit 46) and the treatment plate (Fig. 1: air bags 11/ air bag unit 45); and wherein the first drive unit (Fig. 3, [0045], [0047]: motor 5 and driving force transmission mechanism 13) is configured to transmit a movement (Fig. 1, 4, , [0075]: the movement generated by the first driving unit which moves the outer treatment unit/massaging plate 10 will transfer to the treatment plate/air bags 11/air bag unit 45 when the air bag unit 45 is in contacted with the massaging plate 10) of the first drive unit to the treatment plate (Fig. 1: air bags 11/ air bag unit 45).
Regarding claim 4, Nagamitsu discloses the massage machine according to Claim 1, wherein the first drive unit (Fig. 3, [0045], [0047]: motor 5 and driving force transmission mechanism 13) comprising: a motor (Fig.3: motor 5), - 24 -a drive shaft that transmits a rotational movement of the motor ([0050]: transmission shafts 21 and 22 transmitted the rotation of the motor 5), and a conversion member (Fig. 3, [0062]: eccentric cams 35 and 36) that converts the rotational movement of the drive shaft into an oscillating movement of the treatment unit (Figure 4, [0069]: shown the oscillating movement of the massaging plate 10).
Regarding claim 5, Nagamitsu discloses the massage machine according to Claim 1, wherein the second drive unit ([0072]: air supply and exhaust device 62) comprises a second outer drive unit (Fig.5 shown the exhaust port 11a at the bottom of the each air bag 11, as such air bags 11 of the air bag unit 45 would have an outer drive unit that connected to the bottom of the air bag unit 45 which located outwardly) that drives the outer treatment unit (Fig. 1: massaging plate 10- as the air bag unit 35 is being inflating, this will drive the massaging plate 10 toward the user’s body part), and a second inner drive unit (similarly, air bag unit 46 would have an inner drive unit that connected to the bottom of the air bag unit 45 which located inwardly) that drives the inner treatment unit (Fig. 1: air bag unit 46).
Regarding claim 8, Nagamitsu discloses the massage machine according to Claim 5, wherein the second outer drive unit (the outer drive unit for air bag unit 45) and the second inner drive unit (the inner drive unit for air bag unit 46) are capable of being independently driven ([0078]: air supply and exhaust may be performed independently for the air bag units 45 and air bag units 46).
Regarding claim 13, Nagamitsu discloses the massage machine according to Claim 8, wherein the control unit interlocks a drive timing of the first drive unit and a drive timing of the second drive unit with each other ([0062]: operation of motor 5 is controlled by controller 60; [0072]: operation of the air supply and exhaust device 62 is controlled in accordance with a control signal from the controller 60; and [0044]: the massage units 3 (which includes the controlling of motor 5 and air bags) is operated in response to the operation device 63; as such, the control unit is capable of being turned on the motor 5 and the air supply exhaust device 62 at the same time and interlock the timing until the user operation device receive the signal to turn off the massaging unit).
Response to Arguments
Applicant's arguments filed on 01/14/2022 have been fully considered but they are not persuasive. Applicant argues that Nagamitsu fails to disclose or suggest the feature of the amended claim limitations in page 7 of the Remarks but does not provide any specific reasons or supports for the argument; as such, the argument has found unpersuasive. Please see the claim rejection using Nagamitsu above for more details and specific citations that read on the amended claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785